          Case 1:20-cv-09194-PKC Document 49 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
ERIC S. BRITTAIN, KAELA MEI-CHEE
CHAMBERS, JULIAN CALLAGHAN,
JOANNA CHRISTINA CORTEZ, ANTHON
SERTEL DEAN, ANTONIO RATTES DE
FARIAS, CAITLIN FERRELL, KATHRYN
MILLER, GRACE A. PHILIPS, BRADLEY M.
PITTS, AVA RAVICH, ANA I. DOW SILVA,
JACLYN E. TODD, DONOVAN TOLLEDO,
and RICARDO J. VARONA, on behalf of
themselves and all others similarly situated,

                                 Plaintiffs,                           20-cv-9194 (PKC)

                -against-                                                  ORDER


TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                The conference scheduled for Wednesday August 25th at 10:30 a.m. has been

rescheduled to Thursday August 26, 2021 at 2:00 p.m. It will proceed telephonically.

                Dial in: 1-888-363-4749;

                Access Code: 3667981.

                The Court invites the parties to submit a revised proposed Case Management Plan

and Scheduling Order providing for the completion of all fact discovery as to the named

plaintiffs and the defendant by February 4, 2022. During the fact discovery period, plaintiffs

may conduct discovery on defendant’s policies and practices with regard to students in the three

programs at issue provided that the defendant need not produce any information with respect to

specific students in the programs other than the named plaintiffs. At the conclusion of fact
         Case 1:20-cv-09194-PKC Document 49 Filed 08/23/21 Page 2 of 2




discovery, plaintiffs may move for class certification. The Court will then address any further

discovery that may be required.



               SO ORDERED.




Dated: New York, New York
       August 23, 2021




                                               -2-
